DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 7 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth (U.S. PG Pub # 20110239749).

Regarding claim 1, Toth discloses a cylinder head gasket (fig 1) comprising a carrier layer (layer of gasket body 12), in which at least one through-opening (14) for a combustion chamber (22) is located, and a combustion chamber sealing element (Para 0043- gap 30 can receive a seal with an annular gap), which is inserted in the at least one through-opening and extends in an intrinsically closed manner (Para 0043- gap 30 can receive a seal with an annular gap),

wherein at least one gap is formed at least in some sections between the carrier layer and the combustion chamber sealing element (Para 0043- 30 can receive a seal with an annular gap), the at least one gap extending around the combustion chamber sealing element at least in some sections (Para 0043- annular gap 30 around seal), and

the carrier layer has at least one slot-like or groove-like channel (12 has slot portions 28), which extends from the at least one gap between the carrier layer and the combustion chamber sealing element to an outer edge of the carrier layer (28 extend from gap 30).

Regarding claim 2, Toth discloses the cylinder head gasket, wherein the combustion chamber sealing element is configured as a sealing ring (Para 0043 - seal with gap 30 is a sealing ring).

Regarding claim 3, Toth discloses the cylinder head gasket, wherein the combustion chamber sealing element extends around one, two or more through-openings (Para 0043 – seal with gap 30 extends around one opening 14).

Regarding claim 4, Toth discloses  the cylinder head gasket, wherein the slot-like or groove-like channel is configured at least in some sections as a slot and/or depression with open longitudinal ends (28 with open longitudinal ends).

Regarding claim 7, Toth discloses the cylinder head gasket, wherein the channel between the gap and the outer edge of the carrier layer extends in a straight line or with one or more bends, in particular kinks (28 in straight line). 

Regarding claim 8, Toth discloses the cylinder head gasket, wherein the channel does not touch or pass through any further openings or depressions in the carrier layer (28 does not pass through openings or depressions).

Regarding claim 9, Toth discloses the cylinder head gasket, wherein the channel between the gap and the outer edge of the carrier layer extends exclusively in regions of the carrier layer that are otherwise not deformed (28 in regions of 12).

Regarding claim 10, Toth discloses the cylinder head gasket wherein the at least one channel is between the gap and the outer edge of the carrier layer (28 between 30 and 26).

Regarding claim 11, Toth discloses a cylinder head gasket (fig 1) comprising:

a carrier layer, in which at least one through-opening for a combustion chamber is located (12 with opening 14 for chamber 22), and

a combustion chamber sealing element, which is inserted in the at least one through- opening and extends in an intrinsically closed manner (Para 0043- gap 30 can receive a seal with an annular gap), wherein

at least one gap is formed between the carrier layer and the combustion chamber sealing element (30 between 12 and sealing element, Para 0043), the at least one gap extending around the combustion chamber sealing element (Para 0043 – annular gap), and

the carrier layer has at least one channel (28), which extends from the at least one gap between the carrier layer and the combustion chamber sealing element to an outer edge of the carrier layer (28 from 30 to 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Toth alone.


Regarding claim 5, Toth discloses the cylinder head gasket.
Toth does not disclose wherein the gap between the carrier layer and the combustion chamber sealing element has, at least in some sections, a minimum width W of at least 500 um.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the width limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a loose fit via an annular gap, Toth Para 0043).  In re Aller, 105 USPQ 233.  

Regarding claim 6, Toth discloses the cylinder head gasket.
Toth does not disclose wherein the gap has the minimum width W at least in some sections over at least 50% of its length in a circumferential direction around the combustion chamber sealing element.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the width limitation over 50% of its length disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a loose fit via a gap, Toth Para 0043).  In re Aller, 105 USPQ 233.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675